internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br1-plr-117524-98 date date do ty tin date a country b state c university d period e period f amount g entity h contract i contract j amount k contract l amount m plr-117524-98 dear this responds to your letter dated date requesting a ruling with respect to the application of article of the united states-united kingdom income_tax treaty the treaty to annuity payments under a sec_403 retirement_plan additional information was submitted in letters dated date and date the ruling contained in this letter is based upon information and representations submitted by you and accompanied by a penalty of perjury statement executed by you while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination you are a citizen and resident of country b you have recently attained age you worked at university d during period e and period f university d is a public institution governed and controlled by state c during your employment with university d you participated in a sec_403 retirement_plan that was sponsored by university d you elected to receive an annuity form of benefit payable over the joint lives of you and your wife on date a contract i was purchased on your behalf from entity h in exchange for total_proceeds of amount g from your accumulating annuities under the plan amount k from contract j and amount m from contract l contract i provides that you will receive guaranteed monthly annuity payments based on the contract amount for your lifetime it also provides that you may receive additional monthly payments any additional payments and their amounts are payable at the discretion of entity h in the event of your death contract i provides that your wife will receive payments in the same amount you would have received for as long as she survives you no further payments will be made to anyone after both you and your wife have died ruling requested you have requested a ruling that the annuity payments to you will be taxable under the treaty only by country b and thus will not be taxable by the united_states law and analysis sec_871 in general imposes a percent tax on among other items amounts received by nonresident_alien individuals as salaries wages annuities compensations remunerations and other fixed or determinable annual or periodical income to the extent the income is received from sources within the united_states and is not plr-117524-98 effectively connected with the conduct_of_a_trade_or_business within the united_states sec_1441 provides in general for the withholding of tax at a percent rate on certain income_from_sources_within_the_united_states of nonresident_alien individuals however sec_894 requires that the provisions of the code be applied with due regard to any treaty obligation of the united_states that applies to the taxpayer article of the treaty provides that subject_to the provisions of article any pension in consideration of past employment and any annuity paid to an individual who is a resident of a contracting state shall be taxed only in that state article defines the term annuity as a stated sum payable periodically at stated times during life or during a specified time period under an obligation to make the payments in return for adequate_and_full_consideration in money or money’s worth article a of the treaty provides that any pension paid_by a contracting state or a political_subdivision or local authority thereof in respect of services rendered to such state or subdivision or local authority shall be taxable only in that state however article b provides that such pension shall be taxable only in the other contracting state if the recipient is both a national of and a resident of that other state conclusion based on the information submitted and the representations made we hold that the annuity payments to you will not be subject_to tax by the united_states pursuant to article of the treaty no opinion is expressed as to whether you are or will be a resident of country b for purposes of the treaty see sec_4 of revproc_99_7 1999_1_irb_226 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling does not address the tax consequences of annuity payments made to your wife in the event that she survives you this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-117524-98 a copy of this letter must be attached to any income_tax return to which it is relevant sincerely m grace fleeman assistant to the branch chief cc intl br1
